Citation Nr: 0922017	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

In a July 2007 statement, the Veteran referred to a back 
injury during service, and stated that he continued to 
experience back problems.  However, it is unclear as to 
whether he is pursuing service connection for this matter.  
As such, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for PTSD.  Under VA regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL 
DISORDERS (4th ed. 1994) (DSM- IV), credible supporting 
evidence that the claimed in- service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. §§ 3.304(f) (2008).

Here, in statements dated in April and June 2007, the Veteran 
outlined his claimed PTSD stressors, to include 1) being in 
combat operations in the fall of 1951 that resulted in the 
deaths of two fellow service members, J.C. and T.G.; 2) 
killing Korean soldiers with a machine gun; 3) trauma from 
the cold winter months; and, 4) participating in combat from 
April to June 1951.  Although the Veteran provided the names 
of the two men who he reports were killed in action, as well 
as the approximate dates and locations of his other claimed 
stressors, in July 2007, the RO issued a Formal Finding of 
lack of information required to corroborate stressors 
associated with a claim for service connection for PTSD.  
Thus, it does not appear that any efforts were made by the RO 
to verify the Veteran's alleged stressors.  

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center (JSRRC), National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified.  See VA Adjudication 
Procedure Manual M21-1MR, part IV.ii.D.15.l (Sept. 5, 2008).  
If the JSRRC, NARA, or the Marine Corps requests a more 
specific description of the stressor in question, the Veteran 
should immediately be asked to provide the necessary 
information, which should include the name(s) of the 
individuals involved and their unit(s), a description of the 
incident(s), the month and year within 60 days, and location 
of the incident.  See VA Adjudication Procedure Manual M21-
1MR, part IV.ii.D.15.c (Sept. 5, 2008).  

Here, because the Veteran has provided basic information for 
his claimed stressors such as his unit information, names of 
those killed in action and approximate dates and locations of 
the claimed events, the RO must attempt to verify the 
Veteran's claimed in-service stressors with the JSRRC.  
Further, the Veteran, through his representative, argues that 
his service with the 34th Infantry Regiment from 1951 to 1953 
in and of itself establishes that he was in combat.  The unit 
records for the 34th Infantry, 6th Tank Battalion should also 
be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should attempt to verify 
the Veteran's alleged stressors.  The 
AMC/RO should follow the proper stressor 
verification procedures outlined in the VA 
Adjudication Manual, to include contacting 
the JSRRC with the information provided by 
the Veteran.  A search of unit records for 
the 34th Infantry Regiment, 6th Tank 
Battalion should be conducted.  If the 
AMC/RO is unable to verify any alleged 
stressors, the AMC/RO must request 
confirmation of its negative findings from 
the JSRRC before denying service 
connection.

Specifically, the AMC/RO should attempt to 
verify the alleged deaths of two fellow 
service members, J.C. and T.G., and the 
Veteran's proximity to the events.  The 
AMC/RO should also attempt to verify the 
Veteran's unit suffered any cold related 
deaths as well as his reports of combat 
from April to June 1951.  Negative replies 
to this request should be noted in writing 
and associated with the claims folder.

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.

3.  If and only if one of the Veteran's 
claimed in-service stressors is verified, 
the Veteran should be afforded a VA 
psychiatric examination.  All studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) that support that 
diagnosis.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



